DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0301816 Yun et al. (‘Yun hereafter), 
U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), 
U.S. 2017/0205149 Herring et al. (‘Herring hereafter).
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 2, 8 & 10 - 20 have been canceled.
Claims 1, 3 – 7 & 9 are allowed. .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik A. Wright (74067) on 06/24/2022.
The application has been amended as follows: 
Claims 11,13,14,16 – 20 are canceled through Examiners Amendment.
Claims 2, 8, 10, 12 and 15 were previously canceled.

Reasons for Allowance
As previously submitted on 12/20/2021 in the Non-Final office action, Claim 8 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant has amended Claim 1 to include the limitations for Claims 8, 2, and 1.  The following is a statement of reasons for the indication of allowable subject matter:  Specifically, the prior art does not teach the combination of limitations wherein "plurality of walls, 
the parting sheets, the base and the upper most cap define two sets of fluid channels, which are for porting a hot fluid through the first set of fluid channels and for porting a cold fluid through the second set of fluid channels.” 
The closest prior art is as cited above (‘Yun, ‘Fennessy and ‘Herring).  
‘Yun, Figs 1 & 3 show fluid channels at the top and bottom of the heat exchanger.
‘Yun does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap. 
‘Fennessy does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap.
 ‘Herring does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim XX. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/24/2022